UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEODORE GLENN BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge.     (1:00-cr-00293-TDS-6; 1:08-cv-00211-TDS-PTS;
1:08-cv-00277-TDS-PTS)


Submitted:   March 22, 2010                 Decided:   April 16, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Glenn Brooks, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Theodore   Glenn    Brooks      seeks   to    appeal   the   district

court’s order denying as time-barred his motion under 28 U.S.C.

§ 2255   to    vacate,   set     aside,    or   correct      his   sentence.    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       This

appeal period is “mandatory and jurisdictional.”                       Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket

on February 3, 2009.        Giving Brooks the benefit of Fed. R. App.

P. 4(c) and 4(d), his notice of appeal was filed at the earliest

on May 26, 2009, the date he signed it.                    This is well past the

sixty-day appeal period.          Accordingly, because Brooks failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.                     We deny

Brooks’s motion for a certificate of appealability.                   We dispense

with oral argument because the facts and legal contentions are

                                          2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3